The opinion of the court was delivered by
Mason, J.:
Clarence Hathorn and Kramer Klingley were tried together and convicted of having liquor in their possession, transporting it, and maintaining a nuisance in connection with it. Hathorn appeals, making the contention that the evidence did not warrant the conviction so far as he is concerned.
The evidence tended to show these facts: A police officer was told that if he would call a certain telephone number, supposed to be that of Hathorn’s house, he would get Hathorn, who would deliver whisky upon order. He called that number and told the person who answered to deliver three gallons of whisky at a designated place. He and another officer drove to the place and waited. Within a short time a car drove up and stopped. One person got out and went into the house. The car drove around and came back. The officers seized it and found it to contain Hathorn and Klingley and three gallons of whisky. Klingley was driving and Hathorn said he just rode out with him. The circumstance that the officer’s informant named Hathorn as the person who would deliver the whisky if it was ordered is not without weight in enabling the jury to decide whether he merely rode out with Klingley or whether he was interested in the enterprise at least to the extent of aiding in it. The judgment is affirmed.